Citation Nr: 0418462	
Decision Date: 07/12/04    Archive Date: 07/27/04	

DOCKET NO.  03-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the benefit sought 
on appeal.  The veteran, who had active service from October 
1966 to October 1969, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development prior to appellate review.  
In this regard, the veteran contends that his hypertension is 
due to his service-connected diabetes.  Service connection 
may be granted for a disability due to a disease or injury 
which was incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  Secondary service connection may be 
granted for a disability which is proximately due to or the 
result of an established service-connected condition.  38 
C.F.R. § 3.310 (2003).  In addition, secondary service 
connection may be established when there is aggravation of a 
veteran's nonservice-connected disorder that is proximately 
due to or the result of a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At the veteran's personal hearing before the Board he 
testified that he was diagnosed as having diabetes in 
approximately 1991 or 1992.  He also testified that he began 
receiving treatment for his hypertension shortly thereafter.  
Available medical records, however, appear to date only from 
June 1993.  The Board believes that the records pertaining to 
the veteran's initial diagnoses of diabetes and hypertension 
are relevant to the veteran's appeal particularly to the 
issue of secondary service connection based on causation.  
However, such records may also be pertinent to the issue of 
secondary service connection on the basis of aggravation.  
Thus, the Board finds that the veteran should be contacted to 
ascertain where and when he received diagnoses for diabetes 
and hypertension and that those records should be obtained in 
order to ensure a complete record.

The Board also notes that at the veteran's hearing before the 
Board he submitted a VA outpatient treatment record dated in 
December 2003 that appears to suggest that this hypertension 
was probably related to the veteran's diabetes.  However, no 
explanation or rationale was provided along with this 
notation, and it is unclear whether the veteran's complete 
records were reviewed in rendering this opinion.  The Board 
is of the opinion that after obtaining further medical 
records pertaining to the diagnoses of diabetes and 
hypertension as requested above, the RO should review the 
medical evidence of record and determine whether the medical 
evidence is sufficient to decide the claim.  If not, the 
veteran should be afforded a VA examination to ascertain the 
etiology of his hypertension.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to furnish information concerning 
his initial diagnosis of hypertension and 
diabetes.  Information sought from the 
veteran should be the health care 
provider who made the initial diagnoses 
of diabetes and hypertension, the dates 
of the treatment and an authorization to 
permit the RO to obtain private medical 
records if the treatment was not received 
through VA.  

2.  The RO should obtain and associate 
with the claims file medical records 
identified by the veteran pursuant to the 
development requested in the first 
numbered paragraph above.

3.  After the development requested above 
has been completed, the RO should review 
the evidence of record, including that 
submitted at the time of the veteran's 
hearing before the BVA and determine 
whether the medical evidence is 
sufficient to decide the claim.  It not, 
the veteran should be afforded a VA 
examination in order to obtain an opinion 
as to the etiology of the veteran's 
hypertension.  The examiner should be 
asked to express an opinion as to whether 
it is at least as likely as not that the 
veteran's hypertension was either (i) 
caused by or (ii) aggravated by his 
service-connected diabetes with bilateral 
peripheral neuropathy, or (iii) is 
otherwise etiologically related to the 
veteran's military service.  The examiner 
should have access to the records 
contained in the veteran's claims file 
for review prior to rendering his 
opinion.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  In readjudicating the case, the RO 
should consider the provisions of 38 C.F.R. § 3.310 as well 
as the guidance provided by the United States Court of 
Appeals for Veterans Claims in Allen, supra.  If the benefit 
sought is not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



